                           Case 2:21-cv-04796-SB-AGR Document 11 Filed 06/15/21 Page 1 of 2 Page ID #:179



                              1    THOMAS J. DALY, CA Bar No. 119684
                                   TDaly@lewisroca.com
                              2    ART HASAN, CA Bar No. 167323
                                   AHasan@lewisroca.com
                              3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                   655 N. Central Avenue, Suite 2300
                              4    Glendale, California 91203-1445
                                   Telephone: (626) 795-9900
                              5    Facsimile: (626) 577-8800
                              6    SIHO “SCOTT” YOO, CA Bar No. 311202
                                   SYoo@lewisroca.com
                              7    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                   203 Redwood Shores Parkway, Suite 670
                              8    Redwood City, California 94065
                                   Telephone: (650) 391-1380
                              9    Facsimile: (650) 391-1395
                             10    Attorneys for Plaintiff,
                                   OKYN HOLDINGS, INC. dba NYKO TECHNOLOGIES
                             11
655 North Central Avenue

Glendale, CA 91203-1445




                             12                            UNITED STATES DISTRICT COURT
                             13                          CENTRAL DISTRICT OF CALIFORNIA
                             14
Suite 2300




                             15     OKYN HOLDINGS, INC. dba NYKO          Case No. 2:21-cv-04796-SB-AGR
                                    TECHNOLOGIES,
                             16                                           PROOF OF SERVICE OF
                                                   Plaintiff(s),          SUMMONS AND COMPLAINT
                             17
                                             vs.
                             18
                                    HORI (U.S.A.), INC.,                  Hon. Stanley Blumenfeld, Jr.
                             19
                                                   Defendant(s).
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                                   114739272.1
AO 440(Rev. 6/12) Summons in a Civil Action (Page 2)
       Case 2:21-cv-04796-SB-AGR Document 11 Filed 06/15/21 Page 2 of 2 Page ID #:180
Civil Action No. 2:21-cv-04796-SB-AGR


                                                              PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
        This summons for (name of individual and title, if any)                  Hori (U.S.A) ., Inc. a California Corporation
        was received by me on June 14, 2021

            I personally served the (( SEE DOCUMENTS ON ATTACHED LIST )) on the individual at 1521 Francisco St
            Ste B , Torrance, CA 90501-1344 on June 15, 2021 2:46 PM



            I left the Complaint and Exhibits A-FCivil Cover SheetCertification and Notice of Interested PartiesCorporate
            Disclosure StatementNotice of Related CasesReport on the Filing of an ActionNotice of Assignment to Judge
            BlumenfeldNotice to Parties of Court Directed ADR ProgramIssued SummonsStanding Order of Judge
            Blumenfeld at the individual's residence or usual place of abode with ,a person of suitable age and discretion
            who resides there, on (date) , and mailed a copy to the individual's last known address; or

            I served the Complaint and Exhibits A-F Civil Cover Sheet Certification and Notice of Interested Parties
            Corporate Disclosure Statement Notice of Related Cases Report on the Filing of an Action Notice of Assignment
            to Judge Blumenfeld Notice to Parties of Court Directed ADR Program Issued Summons Standing Order of
            Judge Blumenfeld to Ryo Mihara , who is designated by law to accept service of process on behalf of Hori
            (U.S.A) . at 1521 Francisco St Ste B
            Torrance, CA 90501 at 2:46 PM.




            other   (specify):


        My fees are $ .00 for travel and $ 160.00 for services, for a total of $ 160.00


        I declare under penalty of perjury that this information is true.




Date:6/15/2021
                                                                                                          Server's signature




                                                                                                  EDUARDO BARRIENTOS
                                                                                                        Printed name and title


                                                                                                          Contracted by
                                                                                                     4373 Santa Anita Avenue,
                                                                                                       El Monte, CA 91731
                                                                                                          (213) 201-5856
                                                                                                          Server's Address




                                                                                                                                 A0440-PLA28759
